Title: From Thomas Jefferson to Levi Lincoln, 20 December 1801
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Dec. 20. 1801.
          
          Th: Jefferson asks the favor of the Attorney general to prepare a proclamation agreeable to the inclosed advice of Senate. he understands the Judges have some cases awaiting this determination. it would be well therefore if they could be certified of the ultimate sanction of the treaty either by the proclamation itself, or by a communication of the advice of Senate on Monday.
        